Title: From Thomas Boylston Adams to Abigail Smith Adams, 20 September 1801
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother.
Philadelphia 20th: Septr: 1801

I received your favor of the 10th: instt: the Day before yesterday, with an enclosure for J Q A & his wife, which I forwarded to her, as I perceived it was addressed to them both. They spent a week with me here, during the hottest spell of weather, we have experienced, this summer, and though much overcome by it, I was surprized to find, that they bore it so well. Dr: Rush, in the absence of his lady, performed the honors of his house, with great hospitality and kindness. Young Mr: Adams is a fine boy, and his mother is, of course, proud, as she ought to be, of him. I could not help feeling some fondness for the youth, though I did not testify half enough partiality, to satisfy the exquisite devotion of a mother’s heart. You will perform this office with a better grace, than I could.
The Ex-Ambassador, is to me, precisely the same man, as when I left him; but many of his former acquaintance exclaim—How you are altered! The only difference I could discern in his appearance was a sort of fatherly look, which has lately come to him, and which will, no doubt grow upon him, with increase of years. I am happy, that he is once more restored to his Country & friends, for they will both, be benefitted by his talents, however employed. He has no propensity to engage in a political career, and from his contempt of the conduct of all the parties, which have hitherto existed, I think he will not rank with any, unless it be with one moddeled on his own system. Should he converse freely on political topics, and discuss, openly, the conduct & characters of leading men, on both sides, he will, by the federalists be called a Jacobin and by the jacobins, a federalist. As a neutral character, he would not long continue if he could, nor could he if he would.
I received some letters for my Brother since his departure, which I now enclose. Your flour, I am told, was Shipped for Boston, a fortnight ago, addressed to Mr: Wm: Smith. I have ordered two Blls more, as you desire.
The half boots, which you have, at my service, if they will suit my brother, as I think they will, may be transferred to him; if not, please direct Wm: Shaw to send them round to me, by water.
I am, dear Mother, / Your Son
T B Adams.